Citation Nr: 9921213	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a cardiovascular disorder, 
to include hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1947 to February 
1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating decision of the RO 
which determined that no new and material evidence sufficient to 
reopen the previously denied claim had been presented.  

In November 1995, the Board reopened the veteran's claim of 
service connection for a cardiovascular disorder, to include 
hypertension, based on the submission of new and material 
evidence and remanded the matter for additional development of 
the record and consideration by the RO.  

The RO denied the veteran's claim in June 1998 and returned the 
matter to the Board for review.  Subsequently, in December 1998, 
the Board remanded this matter once again for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  The veteran's currently demonstrated hypertension and heart 
disability are shown as likely as not to have been result of a 
disease process which had its clinical onset during his extensive 
period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
hypertension and heart disability are due to disease which was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
The Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  The regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 10 
percent within the presumptive period; the presumptive period for 
hypertension is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The veteran contends that the onset of his hypertension occurred 
prior to his retirement from active service and that it was 
manifest to a degree of 10 percent or more within the year 
following his discharge.  He further contends that his coronary 
artery disease has been attributed to his hypertension.  

The veteran maintains that he was first treated for hypertension 
while in service.  He testified at his personal hearing in March 
1993 that prior to his discharge from service, he registered five 
or six high blood pressure readings over the course of one month.  
A careful review of the service medical records shows that the 
veteran complained of chest pains in November 1948 after being 
struck in the chest by a piece of welding wire and in January 
1954.  The records also document blood pressure readings of 
134/80 in February 1947; 152/98 in August 1948; 128/82 in January 
1951; 132/80 in January 1956; 110/78 in January 1961; 120/80 in 
January 1963; and 142/88 in January 1967.  

The veteran further stated that, following discharge, he began 
treatment with a local physician, Peter Saras, M.D., for 
hypertension.  His wife indicated that this treatment had started 
in July 1967.  In support of his claim, the veteran submitted two 
statements from Dr. Saras.  These statements indicated that the 
veteran was a patient of Dr. Saras from July 1967 to December 
1979 and that he had been treated for hypertension.  

A statement from Dr. J. P. Slovak asserted that he had treated 
the veteran for hypertensive vascular disease from May 1981 to 
July 1987.  A statement from Mark Lobitz, D.O., dated in July 
1992, indicated that he first examined the veteran in his office 
in October 1987, at which time the veteran presented with a past 
medical history of essential hypertension for approximately 20 
years.  He noted that after experiencing chest pains in January 
1992, the veteran was referred to the Wilkes-Barre General 
Hospital for cardiac catheterization.  The catheterization 
revealed multi-vessel coronary artery disease, for which the 
veteran underwent open-heart surgery in February 1992.  A 
subsequent statement prepared by Dr. Lobitz and dated in October 
1998 indicated that he had reviewed the veteran's service medical 
record and that based on this review, it was his opinion, with 
reasonable medical certainty, that the veteran had suffered from 
essential hypertension while in the service.  

The veteran underwent VA examinations for diseases of the heart 
and hypertension in September 1996; however, the RO deemed the 
examinations to be insufficient.  As a result, the claims file 
was forwarded to a VA physician for independent consideration.  
This physician opined that although there was no specific 
documentation of the presence of hypertension at the time of 
discharge and immediately thereafter, it was "consistent that 
the progression of the disease involving hypertension had been 
present for many years with the progression process causing an 
enlarged heart as visualized on chest x-ray evaluation."  He 
further stated that "[t]herefore, it is as likely as not that 
the current heart disease is the result of disease which began 
while in service or manifested during the one year presumptive 
period thereafter."

Against the veteran's claim is a subsequently received statement 
from the VA physician noted above, wherein he opined that there 
was "NO direct link" between the veteran's period of service or 
the year following discharge to his current heart disease.  

Based on its review of the evidence as a whole, the Board finds 
that the "negative evidence" is at least balanced by the 
"positive evidence" that the veteran's hypertension and 
resulting heart disability are the result of a disease process 
which began during his extensive period of active service.  Of 
significance, is the lay testimony that the veteran sought 
treatment for hypertension in July 1967 and the corroborating 
statements to this effect from Dr. Saras, the opinion expressed 
by Dr. Lobitz that the veteran suffered from essential 
hypertension while in the service, and the initial opinion 
rendered by the VA physician that the veteran's symptomatology 
was consistent with a long-term progression of heart disease that 
as likely as not had its onset in service or within the one year 
presumptive period.  As such, the Board considers the medical 
evidence of record to be in relative equipoise and concludes, by 
extending the benefit of the doubt to the veteran, that the 
medical opinions support the grant of service connection for his 
hypertension and heart disability.  



ORDER

Service connection for hypertension and heart disability is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

